      Case 2:20-cv-00154 Document 41 Filed on 08/31/21 in TXSD Page 1 of 1
                                                                                United States District Court
                                                                                  Southern District of Texas

                                                                                     ENTERED
                                                                                   August 31, 2021
                         UNITED STATES DISTRICT COURT
                                                                                  Nathan Ochsner, Clerk
                          SOUTHERN DISTRICT OF TEXAS
                            CORPUS CHRISTI DIVISION

ANTHONY MOLINA,                               §
                                              §
         Petitioner,                          §
VS.                                           § CIVIL ACTION NO. 2:20-CV-154
                                              §
LORIE DAVIS,                                  §
                                              §
         Respondent.                          §

                                         ORDER

       Before the Court is Petitioner Molina’s objection (D.E. 40), complaining of the

Magistrate Judge’s order (D.E. 39), denying his motion (D.E. 38), which seeks an

evidentiary hearing or expansion of the record. The Magistrate Judge held that the

request is not appropriate unless and until this Court sustains Petitioner’s objections to

the Magistrate Judge’s Memorandum and Recommendation (M&R, D.E. 34). The M&R

is currently pending before this Court. As the Magistrate Judge noted, any request for a

hearing is premature at this time. In the event that the Court sustains the objections to the

M&R and retains this case, Petitioner may raise the issue again. At this time, the

objection (D.E. 40) is OVERRULED.

       ORDERED this 31st day of August, 2021.

                                              ___________________________________
                                              NELVA GONZALES RAMOS
                                              UNITED STATES DISTRICT JUDGE




1/1
